Exhibit 10.1

 

[English Translation of Original Icelandic Language Document]

 


PURCHASE AGREEMENT

 


1. PARTIES

 

Vetrargardurinn ehf., State Reg. No. 581201-2490, of Sturlugata 8, Reykjavík,
hereinafter referred to as the Seller, promises to sell, and Festing ehf., State
Reg. No. 550903-4150, of Kringlan 4-12, Reykjavík, hereinafter referred to as
the Buyer, promises to buy, the property at Sturlugata 8 in Reykjavík, as
further detailed in this Agreement.

 

2. DESCRIPTION OF THE PROPERTY

 

The property consists of the real estate at Sturlugata 8, Reykjavik, with all
appurtenances, including land rights; the real estate is situated on 18,271 m2
of leased land. The fixed registration number of the real estate is 225-6085.
The real estate consists of a 15,228.6 m2 of research and office premises,
together with two parking facilities, Reg. No. 225-6071 and 225-6072, in
addition to gas storage facilities, Reg. No. 226-6837, according to the records
of the Icelandic Valuation Office.

 

3. PRICE AND DELIVERY

 

The agreed price of the property is ISK 3,400,000,000, – three thousand and four
hundred million Icelandic krónur – to be paid in cash on 31 March 2005. The
property is to be delivered free of liens; there are currently three general
bonds registered on the real estate, of which the seller is the bearer, ranking
from 1-3; the Seller will transfer these securities for the Buyer’s use
concurrently with the execution of this Agreement.

 

The Buyer will pay all taxes and dues on the property from the date of delivery
and receive all revenues from the property from the same day.

 

4. PREMISES OF THE AGREEMENT

 

It is understood that the property is in good condition on delivery, taking into
consideration its age and the use for which the property is intended, and the
Seller will ensure that there are no unfulfilled requirements from any
regulatory authorities regarding improvements to the property, which shall meet
all conditions made by any public authorities regarding the property.

 

1

--------------------------------------------------------------------------------


 

5. CONVEYANCE OF TITLE

 

A conveyance of title will be issued on 1 April 2005, when the parties have
discharged their obligations hereunder.

 

6. OTHER.

 

Concurrently with the execution of this Agreement, the parties enter into a
Lease Agreement concerning the property, which is a premise for the conclusion
of this Agreement and forms an integral part hereof.

 

On the signature of this Purchase Agreement a transcript has been made available
from the register of liens, dated 29 March 2005, as well as a certificate from
the Valuation Office of Iceland of the same date. Also in evidence is a copy of
the site lease agreement, together with a copy of an officially registered
statement and an encumbrance dated 21 December 2001, relating to rights held by
the University of Iceland.

 

This Purchase Agreement is grounded in Act No. 40/2002, on the Sale of Real
Estate. The Buyer will pay all public charges relating to this Purchase
Agreement, including stamp duties and registration fees. Any dispute arising in
respect of this Agreement shall be conducted before the District Court of
Reykjavík.

 

In witness of the above, the Buyer and the Seller have signed this Agreement in
the presence of witnesses.

 

Reykjavík, 29 March 2005

 

 

For Vetrargardurinn ehf.

 

For Festing ehf.

 

 

 

Tómas Sigurdsson [sign]

 

Jóhann Halldórsson [sign]

 

 

Witnesses to the correct date and signatures

 

Ingvi Hrafn Óskarsson [sign]

Eiríkur Benónýsson [sign]

 

2

--------------------------------------------------------------------------------